Ed. F. McFaddin, Associate Justice, dissenting. My dissent is because — as I see it- — -the Majority of this Court is sitting as an appellate jury and weighing and evaluating the evidence. This case was tried in a law court. The parties agreed —as they had a right to do — to try the case before the Court without a jury. Our cases are legion to the effect that in such a situation the finding of the Trial Court has the force and effect of a jury verdict, and it is the duty of the Supreme Court to affirm the findings if there is any substantial evidence in support thereof. I submit that there is an abundance of evidence to support the findings of the Trial Court. Two qualified real estate men — A. C. Reid and Floyd Barry — -testified for the landowner. One said that Snowden had sustained damages of $12,500.00, and the other said Snowden had sustained damages of $13,400.00. These witnesses were cross-examined at length. Whether these witnesses “knew what they were talking about” was for the Circuit Court, as the trier of the facts. Yet the majority opinion of this Court clearly shows that the Majority has examined, weighed, and evaluated the testimony of these two witnesses, just as a jury of a trier of the facts should do. It is not the prerogative of this Court to sit as an appellate jury.